Title: To George Washington from John Lamb, 26 September 1780
From: Lamb, John
To: Washington, George


                        
                            Sir,
                            Verplank’s Point 26th Sepr 1780
                        
                        your favor of yesterday, came duely to Hand. The Inclosed for Capt. Carnes I immediately forwarded. 
                        I feel extremely happy that Smith is secured, and flatter myself that every Villain who is concerned in the
                            iniquitous Scheme, will be discovered.
                        As your Excellency’s Letter makes no mention of André, I am afraid he has escaped and wish to be informed if
                            he is in safe Custody. I am, with Sentiments of the greatest Respect your Excellencys Most obdt Huml Servt

                    